DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Examiner notes that the limitations found in claims 27 and 28 are now, generally, amended into claim 16, upon which claims 27 and 28 depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Niaken et al. (US Pub No 2005/0217625), alone.
In regard to claim 16, 
Niaken discloses air filtration system (“air filter system”) for an internal combustion engine (see Abstract and Paragraph 0003), the system comprising: 
an air filter assembly (202, Fig 2) for entrapping particulates flowing within an airstream into an air intake of the engine (Paragraph 0004: “The function of an air intake filter is to remove the particulate matter from the intake air, so that clean air is provided to the engine.”); 
a conduit (with at least element 240) for conducting the airstream to the air intake (for example, see Paragraph 0033: “air intake tube 240 (e.g., at clamp 218) and a stock connection 219, for example, to a turbo charger of vehicle 216 (as shown in FIG. 2), a throttle body, a carburetor, or other air inlet to the engine of vehicle 216”); and 
a heat shield (220, see Paragraph 0034: “Housing 220 may perform a number of functions. For example, housing 220 may provide a heat shield that isolates air filter 202 and intake air from the hot conditions of engine compartment 108.”) for directing cool air into the conduit.
As to the newly amended limitations: Niaken further discloses a first gasket (250) attached to a top edge of the heat shield (see for example, Fig 5), whereby the first gasket is sealingly engaged with a hood of a vehicle for which the air filtration system is utilized (Paragraph 0037: “Trim seal 250 may, for example, improve the effectives of the heat shield interface of housing 220 with engine compartment 108, for example, by sealing 
Niaken does not positively disclose “a second gasket attached to a bottom edge of the heat shield to shield heat from engine bay”.
In other words Niaken discloses a single strip that has portions that seal with the hood and portions that seal with the engine bay (Paragraph 0037).
Simply providing one strip that covers the top of the heat shield and a separate strip (versus one continuous strip) that covers a lower portions of the heat shield where it interfaces with the engine bay is considered to represent a very simple case of “making separable” (MPEP 2144.04 V C) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 17, Niaken modified supra discloses the system of claim 16, wherein the air filter assembly (202) includes a filter material (with influent surface area 204) disposed between an end cap (at external end 208, best seen in Fig 4) and an opening (where the interior of the filter feeds into passage 240, generally at end 212) to an interior cavity (the space inside influent surface area 204).
In regard to claim 18,
In regard to claim 19, Niaken modified supra discloses the system of claim 17, wherein the opening (where the interior of the filter feeds into passage 240, generally at end 212) is adapted to be joined to the conduit (240, with clamp 214, best seen in Fig 3) and supported by the heat shield (via 240 and brackets 262 seen in Fig 5).
In regard to claim 20, Niaken modified supra discloses the system of claim 16, wherein the conduit (with at least element 250) is configured to extend from the air filter assembly to the air intake (see Fig 3 and Paragraph 0033: “air intake tube 240 (e.g., at clamp 218) and a stock connection 219, for example, to a turbo charger of vehicle 216 (as shown in FIG. 2), a throttle body, a carburetor, or other air inlet to the engine of vehicle 216”).
In regard to claim 21, Niaken modified supra discloses the system of claim 16, wherein the conduit (with at least element 240) includes one or more of any of an arm (considered to be region 240 and section 106), a transition (considered to be the elbow shown at the arrow 219 in Fig 2), and a cylindrical region (considered to be the region of the conduit downstream of elbow and the second corrugated region).
In regard to claim 22, Niaken modified supra discloses the system of claim 21, wherein any one or more of the arm, the transition, and the cylindrical region comprises angled bends ranging between substantially 0 degrees and substantially 90 degrees (as can be seen in Figs 2 and 3, the elbow shown at the arrow 219 in Fig 2 is approximately 90 degrees; Examiner also notes that element 240 bends and approximately 30 degrees (and clearly between 0 and 90)).
In regard to claim 23,
Niaken modified supra discloses the system of claim 22.
Niaken does not positively disclose wherein any one or more of the arm (the arm is considered to be region 240 and section 106, Paragraph 039), the transition, and the cylindrical region comprises a hybrid construction of two or more materials. 
However, Niaken DOES teach, in general, in Paragraph 0039 (near the bottom of the Paragraph) that 240 can be made of metal and that a portion of the conduit could be used to replace 106 and be made of plastic. 
(Emphasis added): “Air intake tube 240 (as well as the alternative longer configuration of air intake tube 240 that may replace stock air intake tract 106 or the alternative configuration tube to replace stock air intake tract 106) may be fabricated using metal--such as cold rolled steel, stainless steel, or aluminum-- and painted, powder coated, or anodized, for example. Also, for example, air intake tube 240 (in short or long configuration or stock air intake tract 106 replacement tube) may be fabricated using plastic.” 
In other words, while Niaken does not positively disclose a specific arrangement wherein the arm is constructed of two materials; Niaken certainly suggests that such configuration could be selected; and as such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make such a selection (portion 240 being metal and portion 106 being plastic).
In regard to claim 24, Niaken modified supra discloses the system of claim 24, wherein the heat shield comprises a metallic material (Paragraph 0034: “Housing 220 may be fabricated using metal-- such as cold rolled steel, stainless steel, or aluminum--and painted, powder coated, or anodized, for example.”) that is sufficiently durable and temperature resistant to retain its configuration during installation and operation when coupled with the air intake (being the housing 220 may provide a heat shield that isolates air filter 202 and intake air from the hot conditions of engine compartment 108. Housing 220 may provide support for air filter 202, for example, by supporting air intake tube 240, which in turn supports air filter 202. Housing 220 may be configured to be securely attached to vehicle 216--providing support for air filter 202”).
In regard to claim 25, Niaken modified supra discloses the system of claim 24, wherein the heat shield includes a thermal coating disposed on one or more surfaces so as to provide heat resistance properties to the heat shield. 
In Paragraph 0034, Niaken teaches that heat shield 220 can be painted or powder coated. Either coating would inherently increase the thermal volume of the shield, even if just slightly.
In regard to claim 26, Niaken modified supra discloses the system of claim 24, wherein the heat shield (220) comprises a shape and a size that are adapted to a configuration of the internal combustion engine (see Figs 2 and 3, element 220 being shaped such as to fit in an engine bay along with an engine).
In regard to claim 27, Niaken modified supra discloses the system of claim of claim 16, wherein the heat shield includes a first gasket (250) configured to contact an inner surface of a hood disposed over the internal combustion engine (Paragraph 0037: “Trim seal 250 may, for example, improve the effectives of the heat shield interface of housing 220 with engine compartment 108, for example, by sealing against the side 246 and front 252 of engine compartment 108, and top (hood) of vehicle 216.”).
In regard to claim 28, 
Niaken discloses the system of claim 27. 
Niaken does not positively disclose wherein the heat shield includes a second gasket disposed at a bottom of the heat shield and configured to insulate the heat shield from engine bay heat.
In other words Niaken discloses a single strip that has portions that seal with the hood and portions that seal with the engine bay (Paragraph 0037).
Simply providing one strip that covers the top of the heat shield and a separate strip (versus one continuous strip) that covers a lower portions of the heat shield where it interfaces with the engine bay is considered to represent a very simple case of “making separable” (MPEP 2144.04 V C) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Niaken et al. (US Pub No 2005/0217625), in view of Lowery et al. (US Pat No 5,726,385), Bell (US Pub No 2014/0196400), and Pearson et al. (US Pat No 4,102,586).
In regard to claim 29,
Niaken discloses a method for filtering an airstream into an internal combustion engine (see Abstract and Paragraph 0003), comprising: 
mounting a heat shield (220) near the engine (see Figs 2 and 3, the generic step of “mounting” being inherently necessary to arrive at the configuration shown in Figs 2 and 3; also see Paragraph 0029: “embodiment may be configured to be installed in the stock air filter location”);
supporting an air filter (202) assembly by way of the heat shield (via 240 and brackets 262 seen in Fig 5; also see Paragraph 0034: “220 may provide support for air filter 202, for example, by supporting air intake tube 240, which in turn supports air filter 202”); 
coupling a conduit (240) with the air filter assembly (via claim 218, see especially Fig 3); and 
routing the conduit to an air intake of the engine (see Fig 3 and Paragraph 0033: “air intake tube 240 (e.g., at clamp 218) and a stock connection 219, for example, to a turbo charger of vehicle 216 (as shown in FIG. 2), a throttle body, a carburetor, or other air inlet to the engine of vehicle 216”).
As to the newly amended limitations,
Niaken does not positively disclose: “wherein supporting the air filter assembly includes a plurality of ribs that comprising at least a first rib extending from a first wall of the heat shield, and a second rib extending from a second wall of the heat shield to increase a rigidity of a connection between the mount portion and a housing portion”.
However, such ribs are commonly used throughout multiple arts so increase support in similar thin-walled constructions: 
Lowery discloses a housing (Fig 1) wherein ribs are provided between adjacent walls of the housing and teaches “Corner rib 22 is preferably a protrusion extending outwardly formed by an indentation 21 in corner 16. Corner rib 22 has a cross-section similar to the cross-section of sidewall rib 14. Both bottom portions 18 and corner ribs 22 provide structural reinforcement to outlet box 20, thereby increasing the outlet box's 20 ability to sustain significant forces and moments.” (Col 3, line 61-Col 4, line 4). 
Bell discloses a mounting device with a mounting portion (21, Fig 1) and adjacent wall (12) and teaches that providing a rib extending between the two will “enhance the strength of the body portion 12 and resist a downward deflection” (Paragraph 0031). 
Pearson discloses a mounting device and discloses that “In order to rigidify the clip 10 as a whole, a central reinforcing rib 38 may be provided on the base portion 20, such rib extending around the right angle bend and terminating a short distance below the upper edge of the leg portion 30.” (Col 4, lines 46-50). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the housing of Niaken with “structural supports being ribs that (1) extend from a first wall of the heat shield, and (2) extend from a second wall of the heat shield to increase a rigidity of a connection between the mount portion and a housing portion, in view of the teachings of Lowery, Bell, and Pearson who demonstrate that it is very well known in the art to use ribs in similar structural applications to provide reinforcement, help a structure sustain bending moments, enhance strength, and increase rigidity of such structures.
In regard to claim 30, Niaken modified supra discloses the method of claim 29, wherein mounting includes fastening the heat shield (with at least brackets 242 and 274, see Paragraphs 
In regard to claim 31, Niaken modified supra discloses the method of claim 29, wherein mounting includes installing a first gasket (250) onto a top of the heat shield (220, the generic step of “mounting” being inherently necessary to arrive at the configuration shown in Figs 2-5).
In regard to claim 32, Niaken modified supra discloses the method of claim 29, wherein coupling includes joining the conduit (240) with the air filter assembly (202) such that the airstream is drawn through a filter material (with influent surface area 204) of the air filter assembly before being drawn through the conduit and into the air intake (see the arrangement of Figs 2 and 3 and Paragraph 0033).
In regard to claim 33, Niaken modified supra discloses the method of claim 29, wherein supporting includes extending the conduit (240) through an opening (best seen in Fig 6A) disposed on the heat shield (220) before joining the conduit with the air filter assembly (202, seen in Figs 2-4, examiner also notes sensor pad 268, seen in Fig 5 that shows that conduit 240 could not be extended through the opening in the other direction).
In regard to claim 34, Niaken modified supra disclose the method of claim 29, wherein routing includes assembling one or more of any of an arm (considered to be region 240 and section 106), a transition (considered to be the elbow shown at the arrow 219 in Fig 2), and a cylindrical region (considered to be the region of the conduit downstream of elbow and the second corrugated region, the generic step of “assembling” being inherently necessary to arrive at the configuration shown in Figs 2 and 3). Claim Rejections - 35 USC § 103

Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 16,
Applicant has amended said claim to recite: “a first gasket attached to a top edge of the heat shield, whereby the first gasket is sealingly engaged with a hood of a vehicle for which the air filtration system is utilized; and a second gasket attached to a bottom edge of the heat shield to shield heat from engine bay”.
Examiner notes that these limitations (with slightly different language but the same overall limiting features) were previously rejected in claims 27 and 28. Applicant does not provide arguments against the previous rejection of claims 27 and 28. These limitations are currently being rejected in the same manner as the previous Office Action.
In regard to independent claim 29,
Applicant has amended said claim to recite: “wherein supporting the air filter assembly includes a plurality of ribs that comprising at least a first rib extending from a first wall of the heat shield, and a second mb extending from a second wall of the heat shield to increase a rigidity of a connection between the mount portion and a housing portion”.
Examiner introduces new art to address these new limitations as set forth in detail above.
In regard to dependent claim 23,
Applicant notes the previous rejection set forth by Examiner but does not provide arguments against the combination.
Examiner maintains the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747